Citation Nr: 1646064	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for left hand tendonitis.

2.  Entitlement to a compensable rating for right hand tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from November 1996 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran asserts that his left and right hand tendonitis are worse than rated and therefore warrant increased ratings.  The Veteran was most recently provided a VA Hand and Finger examination in April 2012.  At that time, the examiner indicated that there was no limitation of motion or painful motion for any fingers or thumbs.  The examiner also indicated that there was no pain on palpation and no functional loss or functional impairment of any fingers or thumbs.  Subsequently, in a VA Form 9 received in December 2012, the Veteran stated that he has pain in the thumb and index finger area which radiates.  He also wrote that he had problems making a fist, grasping or holding objects, and that he had fatigue and weakness doing those functions.  He also noted that he had started corticosteroid injections to alleviate the pain.  In light of these allegations of worsening symptoms, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected left and right hand tendonitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).


2.  After obtaining any outstanding records, the Veteran with an appropriate VA examination to ascertain the current severity and manifestations of his service-connected left and right hand tendonitis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a)  Provide the range of motion of his fingers and wrists in degrees and indicate whether there is objective evidence of pain on motion.  Note whether there is a gap of more than one inch (2.5 cm.) between the thumb pads and the fingers, with the thumb attempting to oppose the fingers and whether there is ankylosis in either wrist.  The examiner should specifically address the Veteran's assertions that he had difficulty making a fist, grasping object and holding objects.

(b)  Test the range of motion in the fingers and wrists in active motion, passive motion, weight-bearing, and nonweight-bearing .  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(c)  Indicate whether the Veteran's exhibits pain, weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use of the fingers and/or wrists.  
(d)  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.
 
(e)  The examiner should identify the nature and severity of all current neurological manifestations of the Veteran's service-connected left and right hand tendonitis.  Specifically, the examiner should identify the affected nerve(s), and specifically indicate whether neuritis, neuralgia, complete paralysis, or incomplete paralysis is present.  If any of the above is present, then, for each affected nerve, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should specifically address the Veteran's assertions that he experienced pain in the thumb and index finger area that radiated down into his forearm tendons. 

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




